Determination unanimously confirmed, with costs, petition dismissed and cross motion for order of enforcement granted. Memorandum: The findings of fact are supported by sufficient evidence on the record considered as a whole and are conclusive upon this court (Executive Law, § 298; City of Schenectady v State Div. of Human Rights, 37 NY2d 421, 424). The ordering paragraphs are proper and entitled to be enforced on the division’s cross motion seeking an order of enforcement (Batavia Lodge No. 196, Loyal Order of Moose v New York State Div. of Human Rights, 35 NY2d 143; Matter of State Div. of Human Rights v Gillotte, 41 AD2d 890; Matter of Moskal v State of New York, 36 AD2d 46, 49). (Proceeding pursuant to Executive Law, § 298.) Present—Marsh, P. J., Cardamone, Simons, Hancock, Jr., and Denman, JJ.